DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (Jung), U.S.  Patent Pub. No. 2018/0199181.
Regarding claim 1, Jung discloses an electronic device comprising: a housing (figure 1); a wireless communication circuit positioned in the housing (figure 18); a processor operatively connected to the wireless communication circuit (figure 18); and a memory positioned in the housing and operatively connected to the processor (figure 18), wherein the memory stores instructions that cause, when executed, the processor is configured to: perform camp-on on a cell of a first base station through the wireless communication circuit (0067), receive, from the first base station, information related to a network related to the first base station (via SIB) (0063, 0065, 0067), identify a state in which no service is provided from the first base station to the electronic device (0067), and search for a registered public land mobile network (RPLMN), based at least in part on the received information (0101).
Regarding claim 2, Jung discloses the electronic device of claim 1, wherein the information related to the network comprises at least one system information block (SIB) (0063, 0065, 0067), and wherein the at least one SIB comprises radio access technology (RAT) information, which is supported by the network (0070). 
Regarding claim 3, Jung discloses the electronic device of claim 2, wherein the instructions cause the processor to search for the RPLMN using the RAT information supported by the network (0101). 
Regarding claim 4, Jung discloses the electronic device of claim 2, wherein the instructions cause the processor to store the RAT information in the memory and, if the network information is changed, to update the RAT information (0080, 0084).
Regarding claim 5, Jung discloses the electronic device of claim 1, wherein the instructions cause the processor, if the RPLMN is not found by searching for the RPLMN, to search for an HPLMN using RAT information supported by the electronic device, and if the HPLMN is not found by searching for the HPLMN, to search for a PLMN available for the electronic device (0100, 0101).
Regarding claim 6, Jung discloses an electronic device comprising: a housing; a wireless communication circuit positioned in the housing; a processor operatively connected to the wireless communication circuit; and a memory positioned in the housing and operatively connected to the processor, wherein the memory stores instructions that cause, when executed, the processor is configured to: perform camp-on on a cell of a first base station through the wireless communication circuit (0067), store information related to a network, which is received from the first base station, and if the electronic device is rebooted (powered on) after storing the information, search for a registered public land mobile network (RPLMN), based at least in part on the stored information (0084, 0101, 0104).
Regarding claim 7, Jung discloses the electronic device of claim 6, wherein the information related to the network is received from the first base station through at least one system information message, and wherein the at least one system information message is used to provide information related to inter-frequency or inter-RAT cell reselection (0119, 0128).
Regarding claim 8, Jung discloses the electronic device of claim 6, wherein the searching for the RPLMN is performed in response to identifying that the rebooting is completed (0101, 0104).
Regarding claim 9, Jung discloses an electronic device supporting a plurality of radio access technologies (RATs), the electronic device comprising: at least one memory; a communication circuit; and at least one processor operatively coupled to the at least one memory and the communication circuit, wherein the at least one processor is configured to: receive at least one system information message through the communication circuit, identify at least one RAT among the plurality of RATs, based on the at least one system information message (0065, 0067-0070), and search for a public land mobile network (PLMN) on the at least one RAT (0084, 0101).
	Regarding claim 10, Jung discloses the electronic device of claim 9, wherein the at least one processor is further configured to store at least one identified RAT in the memory in order to use the same in searching for a PLMN (0084, 0101).
	Regarding claim 11, Jung discloses the electronic device of claim 9, wherein the at least one system information message is information related to inter-frequency or inter-RAT cell reselection, and wherein the at least one system information message is information related to scheduling of system information blocks (SIBs) (0119, 0128).
Regarding claim 12, Jung discloses the electronic device of claim 9, wherein the at least one processor is further configured to search for a PLMN on a RAT other than the at least one RAT among the plurality of RATs in response to identifying that the searching for a PLMN on the at least one RAT fails (0101).
Regarding claim 13, Jung discloses the electronic device of claim 9, wherein the at least one processor is further configured to in response to selection of an available PLMN as a result of searching for a PLMN on the at least one RAT, register in the selected PLMN, in response to the registration, identify at least one RAT, based on a system information message of the registered PLMN, and store the at least one identified RAT in the memory (0065-0067, 0101).
Regarding claim 14, Jung discloses the electronic device of claim 9, wherein the searching for a PLMN on the at least one RAT is searching for the PLMN in which the electronic device most recently registered (0101, 0104).
Regarding claim 15, Jung discloses the electronic device of claim 9, wherein the RAT is at least one of 2G, 3G, 4G, and 5G (0004, 0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646